UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 333-159577 ARCIS RESOURCES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 37-1563401 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4320 Eagle Point Parkway, Suite A Birmingham, AL 35242 (Address of principal executive offices) (205) 453-9650 (Issuer's telephone number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: NONE Indicate by check mark if the Company is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the Company is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the Company (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√ No Indicate by check mark whether the Company has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Company was required to submit and post such files.)Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of Company'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [ ] Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ As of June 30, 2010 (the last day of the Company’s second fiscal quarter) the aggregate market value of the common stock held by non-affiliates was $0, as there was no quoted market for the common stock. As of April 14, 2011, there were 18,815,000shares of common stock outstanding. Documents incorporated by reference: NONE PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Arcis Resources Corporation.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in Section 1A of this Report, entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS On September 22, 2010, Arcis Resources Corporation (formerly known as Mountain Renewables Inc.), a Nevada corporation (the “Company”), acquired all of the outstanding common stock of Arcis Energy, Inc., a Nevada corporation (“Arcis Energy”), and all of the membership interest in Gulf Coast Energy Distribution, LLC, an Alabama limited liability company (“GCED”), pursuant to a Stock Purchase Agreement entered into by these parties on July 21, 2010.The acquisition is referred to herein as the “Share Exchange.”Arcis and GCED were organized to engage in the business of acquiring, trading and distributing fuel oil and other petroleum products. Arcis Energy and GCED are both development stage companies.Arcis Energy was organized in July 2010, and has not generated any revenues to date.GCED was organized in 2006, but did not initiate business until 2009, and has not generated any significant revenue to date.The two companies were organized to serve as the fuel distribution component of a network of affiliated industrial service companies that are controlled by either GSA International Group, Inc. (“GSAI”) or Kenneth and Deborah Flatt and Trevis Lyon.For purposes of this discussion, we will refer to these companies as the GFL Group.Members of the GFL Group are related to each other by common ownership - the majority owner of each is one of the Company’s principal shareholders.They also share office facilities, staff and management, and have in the past jointly pursued business opportunities.GCED and Arcis Energy provide the GFL Group the benefits of participation in the fuel trading industry, including market access for clients seeking to acquire or dispose of fuel supplies.Other members of the GFL Group include: · GSA Energy, LLC (“GSAE”), a Florida limited liability company controlled by GSAI; · GSA Capital, LLC (GSAC”), a Florida limited liability company controlled by GSAI; · American Plant Services, LLC (“APS”), an Alabama limited liability company, 95% of which is owned by Kenneth and Deborah Flatt and Trevis Lyon; and · Mobile Fluid Recovery, Inc. (“MFR”), an Ohio corporation, 85% of which is owned by APS. 1 The GFL Group is a global environmental and energy services enterprise providing innovative products, services and solutions to customers worldwide.GFL Group’s diversified business strategy includes a strong global reach combined with versatile local presence.All of the Group’s services are carried out with an environmentally sensitive approach to the future.It operates established businesses in the following areas: · Cleaning, environmental, painting and sandblasting services for industrial and municipal entities, including vacuum truck and hydro blasting services, hydro excavation services, and sewer and drain line cleaning services; · Recycling services, including separation of oil and water and reuse of the oil; · Eliminating hazardous waste classification by removing free liquids from rags, wipers, booms and absorbents at the site of the generator; and · Providing reusable absorbent systems. Noteworthy among the Group’s services is APS’s Emergency Response Spill Cleanup Service, which provides round-the-clock response to industrial environmental crises such as line breaks, tank overflows, or waterway soilage.APS remediates such problems by containing and cleaning up the spills and coordinating disposal of waste materials.The combination of APS’s cleanup services with MFR’s technology for utilizing absorbent systems in cleanup activities has attracted particular interest.Clients include fuel service companies, chemical manufacturers, and municipal sewage agencies. The members of the GFL Group have more than $9 million in assets and equipment and 130 full-time employees.Collectively, they had achieved a 35% compound annual growth rate.We expect that the success and size of these affiliated businesses will enable Arcis Energy and GCED to present themselves as attractive counterparties in the oil trading business.Our long-term plan is that the Company will, first, acquire APS and MFR, then expand to be a holding company for a number of interrelated entities that will provide services to, in particular, the fuel and chemical industries and municipalities.As described below, the Company has negotiated an agreement to obtain control of APS and MFR.If those acquisitions are completed, the Company will be able to present itself to industry and investors as a green energy environmental company,pointing in particular at its involvement in resale of fuel that has been extracted by APS and MFR in connection with cleanup services.We believe that classification as a green energy company will assist the Company in attracting publicity and investment that is focused on the environment.Because those acquisitions are subject to certain conditions described below, there is no assurance that the acquisitions will, in fact, occur.If, for some reason, we are unable to complete those acquisitions, we will seek for other existing businesses that are compatible with our long-term plan to develop a multi-faceted industrial services enterprise. Organization of Arcis Energy and GCED Arcis Energy was organized to engage in the international fuel trade.GCED was organized to engage in the domestic fuel trade, including transfer of oil and refined petroleum products.Prior to the Share Exchange, certain members of the GFL Group assigned to Arcis Energy certain core contracts that will enable it to initiate the business of fuel trading.Primary among the assigned contracts were: 2 · Contract dated July 7, 2010 with Bashkir Fuel Company providing for the sale by Bashkir Fuel to Arcis Energy of 15,000 metric tons of Kazakhstan fuel oil (grade GOST 10585-99) per month. · Contract dated July 7, 2010 with Bashkir Fuel Company providing for the sale by Bashkir Fuel to Arcis Energy of 15,000 metric tons of Kazakhstan fuel oil (grade GOST 305-1982) per month. · Joint Venture Agreement dated April 27, 2010 with Premier Investment Group, Inc. (“PREMI”) providing that PREMI will make a deposit of one billion Euros to collateralize letters of credit to finance trading of oil and other physical commodities by Arcis Energy. Both Arcis Energy and GCED plan to engage in the acquisition, sale and trading of the full spectrum of petroleum products, from crude oil refinery feed stocks to refined products, including base oils, biofuels, bunker fuels, fuel oils, gasoil, kerosene/jet fuel, marine gasoil, and diesel motor gas and naphtha, with an emphasis in the mid-distillates markets.They will be primarily active in physical oil trading, including transportation by vessel, pipeline, railcar, and truck.Arcis Energy will operate internationally, and GCED will trade only within North America. Both companies plan to be active in both the primary and the reuse markets.The reuse market involves the reclamation of used oil, such as motor oil, through re-refining and sale for reuse for other purposes, such as serving as a base stock for lubricating oil.Arcis Energy and GCED will be able to obtain used oil that may be reclaimed and recycled from other members of the GFL Group.For example, during 2010 APS was recycling oil collected by booms designed to clean up the BP spill in the Gulf Coast, as well as recycling oil from other clients.The reclamation and resale of used oil can provide our customers with significantly higher margins than purchase and resale of oil in the primary markets. Acquisition Agreement On February 7, 2011, the Company entered into an Exchange Agreement for the purpose of acquiring APS and MFR.The counterparties to the Exchange Agreement are (a) the members of APS, who are Kenneth A. Flatt, Jr., Deborah K. Flatt, Trevis Lyon and James E. Goins, and (b) the shareholders of MFR, who are, in addition to APS, Clifford Briggs and David Briggs.Kenneth A. Flatt, Jr., Deborah K. Flatt and Trevis Lyon are the members of the Company’s Board of Directors. The Exchange Agreement provides that a closing will occur when the following conditions have been satisfied: · the financial statements of APS have been audited; · the parties have completed satisfactory due diligence; · APS shall have elected to be taxed as a corporation; · there shall be held in escrow at least $500,000 in net proceeds from the sale of securities by theCompany; and · other customary conditions to closing. 3 At the closing, the Company will acquire all of the membership interest in APS and all of the capital stock of MFR that is not owned by APS.In exchange for those equity interests, the Company will issue 8,800,000 shares of its common stock to the counterparties and shall also pay $500,000 to Messrs. Flatt, Lyon and Goins. After completion of the acquisition, the Company will have the following obligations: · the Company will be required to provide sufficient additional compensation to Mr. Flatt to offset any expense that he may incur by reason of a promissory note in an amount of approximately $3.6 million that he will deliver to APS (the note bearing interest at 3.5% per annum, with two percent of principal payable every three years and the balance due in fifteen years); and · the Company will undertake to relieve Kenneth A. Flatt, Jr. and Deborah K. Flatt from liability under personal guarantees they have given to secure approximately $6.5 millionin debt owed by APS.To the extent that the guarantees are not released within 180 days after the closing date, the Company shall be obliged to issue up to two million shares of common stock to the Flatts, the number of shares being determined by the amount of unreleased guarantees at the closing date and on the 90th and 180th days after the closing date. Arcis Energy, Inc. Arcis Energy was organized as a Nevada corporation on July 23, 2010.Arcis Energy will act as the non-North American energy marketing, sales and trading subsidiary of the Company.In anticipation of the transfer of Arcis Energy to the Company, members of the GFL Group transferred certain contracts providing for the sale and delivery of fuel oil from countries such as Russia, Kazakhstan, Saudi Arabia and India.Deliveries have not yet begun under these contracts.Arcis Energy will finance the purchases through credit instruments issued by virtue of the joint venture with PREMI described below.At the same time, Arcis Energy will establish counterpart agreements with customers for the fuel oil.Agreements for the sale of the fuel oil are not yet in place. The supply contracts assigned to Arcis Energy typically provide for the delivery of a minimum metric tonnage of specified types of fuel oil at transportation points in Russia or Kazakhstan.The price paid by Arcis Energy for the oil will be determined by an average of market quotes, less a discount, or will be set at a fixed rate by negotiation between the parties.Generally, the contracts have a term of 13 months or less. The obligations of the sellers are subject to force majeure events, including changes of law. The contracts generally are governed by either Russian or Kazakhstan law and enforceable only in the courts or arbitration tribunals of those countries. If the deliveries of oil were disrupted due to a force majeure event or the supplier failed to perform for other reasons, Arcis Energy could incur substantial losses as it was forced to enter the fuel market in order to fulfill its delivery obligations.Enforcement of the contractual obligations of suppliers could prove difficult under foreign law and in foreign forums.Also, as these contracts are terminated or expire periodically, we may not be able to renegotiate, extend or replace these contracts, and the terms of any renegotiated contracts may not be as favorable as the existing contracts. 4 Our ability to compete among the fuel industry giants will depend on the relationships we develop with sources of fuel.During the past few years, the current management of Arcis Energy has developed relationships with government officials and fuel suppliers in the Republic of Bashkortostan in the Russian Federation.Through those relationships, they have developed further relationships with fuel sources in Kazakhstan.Those relationships enabled us to negotiate the supply contracts identified above directly with key refineries for the product we wish to acquire and for the transport, storage and loading of the product.The supply capabilities provided by these contracts start at 15,000 tons per month and can expand to 75,000 tons per month into 2011.We are also currently developing similar relationships in the Kingdom of Saudi Arabia, and have initiated the process of registering there as a wholesaler. Immediately prior to the Share Exchange, GSAC, a wholly owned subsidiary of GSAI, transferred to Arcis Energy the benefit of its joint venture agreement with Premium Investment Group Inc. (“PREMI”), dated April 27, 2010.Under this agreement, PREMI agreed to hypothecate 1,000,000,000 Euros to an Arcis Energy account at ABN AMRO to be used as collateral for credit instruments, such as letters of credit.The credit instruments will be available for the acquisition of liquid natural gas, crude oil and petroleum products and derivatives.Arcis Energy will provide its expertise in the acquisition and sale of physical commodities to the joint venture.For 13 consecutive periods of 30 days, PREMI, in exchange for funding the deposit, will be allocated 25% of each item of income, gain, loss or deduction (net of costs, including commissions paid by the joint venture and financing expenses) on commodity transactions closed by the joint venture.Arcis Energy will receive the remaining 75% of profit and loss charges.If PREMI does not receive any revenue within 90 days of acceptance by Arcis Energy’s financial institution or in any consecutive 30 day period thereafter, PREMI can terminate the agreement. All decisions regarding the joint venture will be the joint responsibility of representatives of Arcis Energy and PREMI. Either party may terminate the agreement on thirty days notice.If PREMI were to terminate the agreement, Arcis Energy would be unable to finance its fuel trades unless and until it secured a replacement lender. Gulf Coast Energy Distribution, LLC GCED was organized for the purpose of engaging in the alternative fuel business on June 7, 2006, but was substantially inactive until 2009.During the past two years, GCED has been active in developing a full purpose trade desk for the physical fuel market, primarily in the United States.GCED has secured both federal and state licenses that permit it to distribute various types of fuel, including bio-fuel nationwide.GCED is able to import, export, purchase directly from refineries, and blend, store and ship via the pipeline system in the United States.It will also be active in arranging transportation of fuel by vessel, railcar and truck.GCED has developed a trading desk with significant logistical capabilities in the marketing, sale and delivery of physical crude oil and refined petroleum products in North America.GCED has established contacts with potential clients in the aviation, energy and utilities, paper, concrete, manufacturing and transportation industries, as well as in retail and wholesale distribution. GCED is currently party to one contract that will facilitate its entry into the energy trading business.That contract is an Engagement Letter with Jet Exclusive Aviation LLC (“JEA”) signed on September 23, 2009.The agreement contemplates that GCED, acting as title agent on a non-exclusive basis, will utilize its expertise, resources, licenses and excise tax status to arrange for the purchase of five million barrels of aviation kerosene (or jet fuel) from JEA.JEA will pay GCED a fee of $.75 per barrel sold.The agreement will remain in effect until the five million barrels are sold, although either party may terminate the agreement on 30 days notice. 5 In February 2010 GCED executed a non-binding letter of intent with EcoDomaine Refining Inc. to acquire certain assets used in EcoDomaine’s Green River Refining production and development business.The Company’s management is continuing to review the benefits and costs that might arise from the transaction, and we are uncertain at this time whether the transaction will be completed.If the arrangement is reduced to a formal contract and completed, the assets acquired by GCED will include: · the facilities, equipment, permit rights and existing contracts, subject to any obligations; · the fixed assets of the business; · any and all customer lists; and · the associated goodwill. The contemplated purchase price is $9.3 million with an extended profit sharing arrangement of between $1 million and $3 million based on a percentage of future profits.In order to fund the acquisition, we would have to seek a combination of secured bank financing and capital raised through the sale of the Company’s equity.We are, at present, uncertain if either component of the required finance package would be available on favorable terms.If the arrangement with EcoDomaine Refining is brought to completion, the business of GCED will expand from its current focus on fuel trading into fuel production activities. Government Regulation All of the activities of Arcis Energy will be carried out in the international market. Therefore Arcis Energy will not require any special licensing nor be subject to any special reporting requirements relating to its business.GCED, on the other hand, is located in Birmingham, Alabama, and will be engaged in the interstate distribution of fuel products.For that reason, GCED is required to hold a 637 License from the Internal Revenue Service and to file monthly reports of the shipments of fuel that it arranges.GCED is also required to obtain a Motor Fuel License from the State of Alabama, to post a bond with the State of Alabama, and to file monthly reports of fuel shipments.GCED has obtained the required licenses and is current in its filing requirements.At present, there is no material cost resulting from our regulatory obligations, as we have no shipments to report to date.In the future, the cost of regulatory compliance will add to our general and administrative expense, although we cannot at this time predict the size of the expense, as it will depend on the level of operations that we achieve. Competition We face intense competition in our supply, distribution and marketing activities and anticipate that this competition will increase.Our competitors include pipeline companies, the integrated oil companies, their marketing affiliates, independent gatherers, investment banks, hedge funds and independent brokers and marketersof widely varying sizes, financial resources and experience.The capital resources of many of these competitors will far exceed our own.We compete with national, regional and local resources many times larger than ours and having greater access to supplies of petroleum products.Although a significant number of competitors, particularly mid-sized firms, failed or otherwise, left the industry as a result of the recent global capital crisis, an increase in competition in our markets could arise from new ventures or expanded operations from existing competitors. Our plan is to compete by developing personal relationships with smaller suppliers of fuel to the domestic and international market, offering them better terms and more flexible delivery and payment conditions than they customarily achieve from the larger participants in the market.We cannot predict whether this approach will bring us success, as we have not yet initiated deliveries. 6 Employees At the present time, GCED has three employees, who are the officers of the Company.Arcis Energy has two employees at present, who are the officers of Arcis Energy.All work performed to date has been performed by those officers or by affiliates of our principal shareholder, GSAI, or by consultants who were retained on a project or month by month basis.We intend to increase our staff in the near future. ITEM 1A. RISK FACTORS Investing in our common stock involves risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. Our business and operations are newly established.Unless we effectively manage our growth, we may not be profitable and may fail. Both the Company and its subsidiaries, Arcis Energy and GCED, were recently formed.They are all in the development stage, and none of them has any significant operations.Arcis Energy has not generated any revenue; GCED had generated only $790 in revenue as of December 31, 2010.The opinion of the auditors on our financial statements express that there is substantial doubt as to whether those entities will continue as going concerns. Our business plan contemplates the initiation of operations by ARCIS and a major expansion of the operations carried on by GCED.If this growth is not effectively managed, it may have a substantial negative impact on our operations and profitability.Also, improvement will be needed in our operational, financial and management controls and our reporting systems and procedures.Due to the complexity of, and intense competition in, this business, we are likely to face many challenges, some of which are not foreseeable.Obstacles may occur in locating a continued supply of oil and petroleum products and marketing these products to users.If an ongoing source of financing is not available, the ability to continue ongoing operations could be compromised. Oil trading is an extremely risky business, and substantial losses may be incurred that could lead to a total loss of investment. Trading of oil and related petroleum products involves an unusually high degree of business risk.We will face intense competition, changing business and economic conditions, or other developments that may adversely affect our performance.In making decisions, we will have to make projections concerning the performance of the markets.These projections will be subject to a high degree of uncertainty and to factors beyond our control.Many other organizations engaged in oil trading have incurred substantial losses or have lost the ability to finance their operations and, as a result, have been forced to leave the business and liquidate. If we are not accurate in our expectations regarding the markets for fuel products, we may incur significant financial losses, and our business could fail. 7 Arcis Energy’s suppliers are located outside the United States. Our sources may be disrupted due to regulation, trade restrictions, political instability, threats of war or actual war, revolution, acts of terrorism, natural disasters, pandemics and weather conditions. Presently, our suppliers are located in Russia and Kazakhstan.Restrictions or regulations imposed by these countries may materially reduce our ability to purchase oil and related products.Significant increases in energy prices could result in government imposed price controls.Rumors or threats of war, actual conflicts, and military or trade disruptions may result in delays or losses in the delivery of supplies and adversely affect our operations.Strategic targets such as energy-related assets may be at greater risk of future terrorist attack than other types of business operations. A material decline in product supplies could also be caused by natural disasters, a pandemic or other widespread health crisis, and weather conditions.Any one or a combination of these occurrences could have a material adverse effect on our business, financial condition and results of operations. The Company intends to balance its purchase and sale contracts.If the Company has relied on a source of supply in entering into a contract for the sale of the oil and the source fails for any reason, the Company could be forced to purchase oil on the open market at then prevailing prices.If the price has materially increased over the sales contract price, we could incur very substantial losses that could cause the Company to fail. The oil and petroleum product markets are volatile, with widely fluctuating prices, which may adversely affect the price of the commodities that we have acquired. Our future revenues and trading profits will depend substantially on the prices we receive versus the prices we have paid and the cost of transportation.Prices for oil and related products have been, and are likely to continue to be, volatile and subject to wide fluctuations in response to any of the following factors: $ relatively minor changes in the domestic and foreign supply of, and demand for, oil; $ market uncertainty; $ political conditions in international oil producing regions; $ lack of consumer demand; $ weather conditions and natural disasters; $ domestic and foreign taxes and regulation of production and transportation; $ government or privately sponsored oil and fuel conservation efforts; $ technological advances in fuel economy; $ price and availability of alternative fuels; and $ general economic conditions. It is impossible to predict future oil price movements on a consistent basis.If we are unable to respond to the above factors and manage unexpected price changes, our profitability will be adversely affected and we could incur losses. 8 Competition from companies that have their own sources of supply or have greater financial resources could materially affect our business, financial condition and results of operations. We will compete on a global basis with a number of integrated oil companies and their marketing affiliates who have their own sources of supply.We rely primarily on purchasing products from unaffiliated sources.Because of their integrated operations and larger capitalizations, these companies have an advantage in responding to volatile industry or market conditions.We also compete with producers and marketers in other industries that supply alternative forms of energy and fuels to satisfy the energy requirements of customers. In addition, competitors may have additional markets for the sale of oil products, such as retail outlets. Many competitors have substantially greater financial resources than we have or are likely to have.Such competitors have a greater ability to bear the economic risks inherent in the industry.The actions of our competitors could lead to lower prices or reduced margins for the products that we purchase, sell and trade, which could have an adverse affect on our business, financial condition and results of operation. Because we will be dealing with, and receiving services from other members of the GFL Group, our management will have conflicts of interest. Our business plan is designed to permit us to take advantage of affiliation with the other members of the GFL Group.We expect to purchase used oil from APS and MFR.And we expect to utilize the personnel and facilities of those companies and their affiliates.Our majority shareholder has the controlling interest in some of these affiliates, others are owned by our officers and directors.For that reason, our management will have conflicts of interest in determining the proper relationships between our subsidiaries and their affiliates, including issues of pricing, supply priority, allocation of personnel and other resources, and the like.The results of their decisions could be less advantageous to the Company that would similar transactions carried out on an arm’s length basis.Pricing on affiliate transactions, for example, could favor the affiliates in the GFL Group other than the Company, Arcis Energy and GCED and disadvantage us, resulting in losses. We will be exposed to the credit and other counterparty risk of our customers in the ordinary course of our business. We anticipate that we will have various credit terms with our customers who will have various degrees of creditworthiness. We will not always be able to detect deterioration in their creditworthiness or overall financial condition, which could expose us to an increased risk of nonpayment or other default under our contracts.In the event that a material customer or customers default on their payment obligations to us, this could materially adversely affect our financial condition and may cause the Company to fail. 9 Mobile Fluid Recovery, Inc., which is expected to be a source of used oil for resale by GCED, may not continue to have the current supply of used oil suitable for reclamation. MFR, which is one part of the GFL Group, utilizes a proprietary technology to extract oil from oil/water composites.For example, in 2010 MFR assisted in the project to mitigate the effects of the Gulf Coast oil spill.MFR holds two patents and has applied for an additional patent on this process.Nevertheless, new and superior methods may ultimately be developed.In addition, the opportunities for use of the technology may be reduced, if the oil industry improves its vigilance against spills.The reduction or elimination of this source of reused oil could deprive GCED of the benefit of the reclamation and resale transactions.This could have a significant negative effect on the Company’s financial results, as these resale transactions often provide higher margins than trading in the primary markets. ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2. DESCRIPTION OF PROPERTY The offices of the Company and GCED are located at 4320 Eagle Point Parkway, Suite A, Birmingham, Alabama 35242.GCED shares offices with American Plant Services, LLC.The Company andGCED have independent phone lines, but there is common use of receptionists, administrative staff and office equipment. The offices of Arcis Energy are located at 777 Harbor Isles Place, Palm Beach Gardens, Florida 33401.Arcis Energy shares offices with GSA International Group, Ltd.Arcis Energy has an independent phone line, but there is common use of receptionists, administrative staff and office equipment. We expect that our current facilities will be adequate for our operations for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS None of the Company, ARCIS or GCED is party to any material legal proceedings. ITEM 4. RESERVED PART II ITEM 5. MARKET FOR COMPANY’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information The first public trade of the Company’s common stock occurred in August 2010.Prior to that date there was no public market for our common stock.Our common stock is now listed for quotation on the OTC Bulletin Board under the symbol “ARCS.”The following table sets forth for the respective periods indicated the prices of the common stock, as reported by the OTC Bulletin Board.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. 10 Bid Quarter Ending High Low September 30, 2010 December 31, 2010 (b) Shareholders There are approximately 34 shareholders of record of our common stock as of the date of filing of this Report. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected that any dividends on our common stock will be declared and paid in the foreseeable future. (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of December 31, 2010. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders. 0 N.A. 0 Equity compensation plans not approved by security holders 0 N.A. 0 Total 0 N.A. 0 (e)Sale of Unregistered Securities Arcis Resources Corporation did not effect any unregistered sales of equity securities during the 4th quarter of 2010. (f) Repurchase of Equity Securities Arcis Resources Corporation did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the 4th quarter of 2010. 11 ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Results of Operations Neither of our two subsidiaries had initiated its business plan during 2010.Arcis Energy was organized in July 2010 and had not commenced revenue-producing operations as of December 31, 2010.Although formed on June 7, 2006, GCED did not receive contributions from its members until November 25, 2008, when it received total capital of $1,000.Since early in 2009, GCED has been engaged in developing its trading desk, which primarily consisted of securing the government licenses necessary to engage in interstate distribution of fuel products.Through December 31, 2010, GCED recognized only $790 in revenue, and that was a one-time commission on business incidental to its operations.Under its business plan, GCED will begin generating revenues as crude and refined petroleum products are purchased under its contracts with suppliers and resold. During the year ended December 31, 2010, the Company incurred costs and expenses of approximately $118,523 for professional fees, $5,059 for travel and entertainment and $31,676 for other general and administrative expenses, resulting in a net loss from operations of $154,468.After deducting interest expense of $1,304, the Company recorded a net loss of $155,772 for the year ended December 31, 2010.During the year ended December 31, 2009, the Company’s net loss was $38,365. Liquidity and Capital Resources At the present time we have no working capital and no valuable assets to secure a lending arrangement. The opinion of the auditors on our financial statements as of December 31, 2010 expresses that there is substantial doubt as to whether the Company will continue as going concerns.Initiation of our operations will depend on our ability to secure financing. In order to commence domestic fuel trading operations, GCED will require at least $500,000 to finance the purchase of fuel.We are currently exploring sources for those funds, but have not yet secured a commitment for the necessary financing.To obtain those initial funds, we plan to issue convertible debt instruments.Upon receipt of that initial funding, we will be able to engage in trading.Our trading operations, however, will require the full time attention of a number of traders and administrators.The gross profit generated by our initial trading activities is unlikely to be sufficient to cover the direct and indirect costs of these personnel as well as the additional personnel who will be engaged in securing additional financing and developing the relationships necessary in order to expand GCED’s trading operations. 12 In order to enter into the fuel trading business at a level that can result in net profits for the company, GCED will need at least $10 million in available funds.Our plan is to secure that funding in 2011 through the sale of debt and/or equity securities, and through joint ventures with investors wishing to participate in the fuel trading business in this fashion.If we are able to secure funding at that level, we will then be able to leverage our equity by using short-term secured debt financing to purchase fuel products for resale.We are currently exploring a number of possible sources for this second level of financing, but have not secured any firm commitment.If we are unable to secure the financing necessary for GCED to become independently viable as a fuel trader, we will limit its operations to providing support for the fuel spill remediation services of its affiliates, APS and MFR - namely, resale of spilled fuel recaptured through the cleanup processes provided by those companies.We believe those services could be provided with only one dedicated GCED employee, and so could yield a modest profit to the overall Company. Because Arcis Energy has an available source of credit in its joint venture with PREMI, we need only a modest amount of capital - several hundred thousand dollars - to provide the working capital that will permit us to initiate Arcis Energy’s operations. We are currently exploring opportunities to secure those funds.Over the long term, however, our profitability will depend on our ability to replace the PREMI joint venture with more affordable financing.Under the PREMI arrangement, our costs of financing will include interest at market rate, administrative costs of the letter of credit processing, plus 25% of the gross profits from each transaction - we cannot estimate the total financing cost, since we have no historical record on which to base an expectation of transaction profits, but we anticipate the cost of financing under this arrangement may be twice that paid by our larger competitors. Our expansion plans will require funds in addition to the working capital required to fund our current operations.We are party to an agreement to acquire American Plant Services, LLC and Mobile Fluid Recovery, Inc.To close that acquisition, we will be required to pay $500,000 as the cash portion of the purchase price.Expansion of the operations of those entities will require additional capital as well. In addition, GCED is party to a letter of intent to acquire the assets of EcoDomaine Refining Inc.We have not determined whether we will pursue completion of that acquisition.If we do, however, we will require $9.3 million for the purchase price.Because of our lack of business history, those funds, if available, are likely to be expensive, involving secured loans at above-market rates and equity financing on terms available to start-up operations.Completion of the EcoDomaine acquisition could, therefore, result in a substantial burden on our liquidity and results of operations for the terms of any related loans. Application of Critical Accounting Policies In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for 2010 there was one estimates made which was (a) subject to a high degree of uncertainty and (b) material to our results.That was: · Our determination, detailed in Note 3 to the Financial Statements, to record a 100% valuation allowance with respect to our deferred tax assets.The determination was based on our uncertainty as to whether the Company will realize sufficient taxable income in the future to take advantage of the deferred tax assets. We made no material changes to our critical accounting policies in connection with the preparation of financial statements for 2010. 13 Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on the Company’s financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to the Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm F-15 Consolidated Balance Sheets F-16 Consolidated Statements of Operations F-17 Statement of Changes in Stockholders Equity (Deficit) F-18 Consolidated Statements of Cash Flows F-19 Notes to Consolidated Financial Statements F-20 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Arcis Resources Corporation We have audited the accompanying consolidated balance sheets of Arcis Resources Corporation as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years ended December 31, 2010 and 2009. Arcis Resource Corporation’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Arcis Resource Corporation as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has suffered recurring losses, and its current liabilities exceed its current assets.This raises substantial doubt about the Company’s ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note 1.The financial statements do not include any adjustment that might result from the outcome of this uncertainty. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey April 14, 2011 F-15 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES ( A DEVELOPMENT STAGE CORPORATION) (F/K/A MOUNTAIN RENEWABLES INC AND SUBSIDIARIES) CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Receivable due from related party - Prepaid expenses Total current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and accrued expenses $ $ Notes Payable - Payable to related party - Capital stock to be issued - Total current liabilities STOCKHOLDERS'EQUITY (DEFICIT) Common stock, par value $.001 per share; 200,000,000 shares authorized, and 18,815,000shares issued andoutstanding at December 31, 2010 and 2009 respectively. Additional paid-in capital (Accumulated deficit) during the development stage ) ) Total stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the consolidated financial statements. F-16 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES (A DEVELOPMENT STAGE CORPORATION) (F/K/A MOUNTAIN RENEWABLES INC AND SUBSIDIARIES) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 June 7, 2006 (Date of Inception) to September 30, 2010 REVENUES Net sales $ - $ Cost of Sales - - Gross Income - COSTS AND EXPENSES Selling, general and administrative Total costs and expenses (LOSS) INCOME BEFORE OTHER INCOME (LOSS) Interest expense - (LOSS) BEFORE PROVISION FOR INCOME TAX $ ) $ ) $ ) PROVISION FOR INCOME TAXES - - - NET (LOSS) $ ) $ ) $ ) NET( LOSS) PER COMMON SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES OF COMMON STOCK - BASIC AND DILUTED The accompanying notes are an integral part of the consolidated financial statements. F-17 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES ( A DEVELOPMENT STAGE CORPORATION) (F/K/A MOUNTAIN RENEWABLES INC AND SUBSIDIARIES) STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY (DEFICIT) Common Stock Shares Amount Additional Paid in Capital Accumulated Deficit Total Balance, June 7, 2006 (Date of Inception) - $
